The prosecution in this case was begun by affidavit or complaint and charged this appellant with the violation of the Statute, Title 36, Section 2, of the Code of Alabama 1940. Also Title 36, Section 3.
Section 2, supra, makes it unlawful for any person who is intoxicated, to drive any motor vehicle upon any highway of this State, etc. Section 3, supra, likewise, makes *Page 355 
it a crime for any person to drive any vehicle upon a highway carelessly and heedlessly in wilful or wanton disregard of the rights or safety of others, etc.
The verdict of the jury was "guilty as charged in count one." The fine was fixed at $250 and upon defendant's failure to pay said fine he was duly sentenced to hard labor for the period of time prescribed in the statute, and upon failure or refusal to pay the costs of the proceedings or to confess judgment therefor, he was properly sentenced under the statute to hard labor for the county.
The evidence to sustain the charge in the first count was without dispute or conflict as to the commission of the offense, and there was ample evidence to connect this appellant with the commission of the offense. This question, of course, was for the jury to determine.
There appears in the record a copy of several purported written charges. These purported charges bear no endorsement "given or refused" by the trial judge. They are incorporated in the record under a heading made by the clerk who prepared it as follows: "Refused charges requested by the defendant;" and "Given charges at request of defendant." Charges thus appearing cannot be reviewed. Woodham v. State, 28 Ala. App. 62,178 So. 464; Berry v. State, 231 Ala. 437, 165 So. 97.
No error appearing upon the trial of this case, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.